IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


WILLIAM RONALD TROUT,                  : No. 583 WAL 2014
                                       :
                  Petitioner           :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Superior Court
           v.                          :
                                       :
                                       :
JOAN A. TROUT,                         :
                                       :
                  Respondent           :


                                    ORDER


PER CURIAM

     AND NOW, this 9th day of April, 2015, the Petition for Allowance of Appeal is

DENIED.